 Case 2:19-cv-04401-KM-JBC Document 9 Filed 05/31/19 Page 1 of 7 PageID: 61



NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY



KEVIN BELINSKI, on behalf of himself and
                                                         Civ. No. 19-4401
all other similarly situated,

              Plaintiff,
       vs.                                                   OPINION

AMERICOLLECT, INC. and JOHN DOES
1-25,

             Defendants.



KEVIN MCNULTY, U.S.D.J.:

      This matter comes before the Court on the motion of defendant
Americollect, Inc., to dismiss the complaint for failure to state a claim,
pursuant to Fed. R. Civ. P. 12(b)(6). (DE 7) The complaint alleges that certain
language in a debt collection letter failed to clearly advise the debtor of his
rights and is therefore invalid under the Fair Debt Collection Practices Act
("FDCPA"), 15 U.S.C § 1692 et seq.. Defendant's brief points out that the
language in its letter virtually tracks that of the statute, and that identical
language has been upheld in multiple reported cases in this district. The
plaintiff has not filed an opposition to the motion. My analysis will therefore be
brief. For the reasons stated herein, the motion to dismiss the complaint will be
granted.

Standard

      The standards governing a Rule 12(b)(6) motion to dismiss a complaint
for failure to state a claim upon which relief may be granted are familiar. For
the purposes of a motion to dismiss, the facts alleged in the complaint are

                                         1
 Case 2:19-cv-04401-KM-JBC Document 9 Filed 05/31/19 Page 2 of 7 PageID: 62



accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).

      A short and plain statement of plaintiffs entitlement to relief will do. See
Fed. R. Civ. p. 8(a). Nevertheless, “a plaintiffs obligation to provide the
‘grounds’ of his ‘entitlement to relief requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Ml. Corp. u. Twombly, 550 U.S. 544, 555 (2007). The complaint’s
factual allegations must be sufficient to raise a plaintiffs right to relief above a
speculative level, so that a claim is “plausible on its face.” Id. at 570; see also
West Run Student Housing Assocs., LLC u. Huntington Nat. Bank, 712 F.3d 165,
169 (3d Cir. 2013). That facial-plausibility standard is met “when the plaintiff
pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” Ashcroft u. Iqbal, 556
U.s. 662, 678 (2009) (citing Twombly, 550 U.S. at 556). While “[tihe plausibility
standard is not akin to a ‘probability requirement’.    .   .   it asks for more than a
sheer possibility.” Iqbal, 556 U.S. at 678.

The Complaint

       The defendant, Americollect, sent the plaintiff, Helinski, a letter dated
September 7, 2018 (the “Letter”. A copy is attached to the complaint as Ex. A.
(DE 1-1 at p. 14)) The Letter was sent in connection with collection of a
consumer debt for medical services. It contains the following paragraph:

             Unless you notify this office within 30 days after receiving
      this notice that you dispute the validity of this debt or any portion
      thereof, this office will assume this debt is valid. If you notify this
      office in writing within 30 days after receiving this notice that you
      dispute the validity of this debt or any portion thereof, this office
      will obtain verification of the debt or obtain a copy of the judgment
      and mail you a copy of such judgment or verification. If you
      request of this office in writing within 30 days after receiving this


                                          2
 Case 2:19-cv-04401-KM-JBC Document 9 Filed 05/31/19 Page 3 of 7 PageID: 63



      notice, this office will provide you with the name and address of
      the original creditor, if different from the current creditor.

(Letter, DE 1-1 at p. 14)

      The complaint alleges that the Letter fails to adequately communicate the
consumer’s right to dispute the debt, because the first sentence does not
expressly state that the dispute must be in writing, and because the use of the
word “if’ in the second sentence implies that the in-writing requirement for
disputing a debt is optional.

      The Letter is therefore said to violate the FDCPA, which requires certain
notifications and prohibits the use of false, deceptive or misleading
representations to collect a debt.

Discussion

      The FDCPA affirmatively requires that a so-called “validation notice” be
given, containing certain required disclosures:

      (1) the amount of the debt;

      (2) the name of the creditor to whom the debt is owed;

      (3) a statement that unless the consumer, within thirty days after
      receipt of the notice, disputes the validity of the debt, or any
      portion thereof, the debt will be assumed to be valid by the debt
      collector;

      (4) a statement that if the consumer notifies the debt collector in
      writing within the thirty-day period that the debt, or any portion
      thereof, is disputed, the debt col-lector will obtain verification of
      the debt or a copy of a judgment against the consumer and a copy
      of such verification or judgment will be mailed to the consumer by
      the debt collector; and

      (5) a statement that, upon the consumer’s written request within
      the thirty-day period, the debt collector will provide the consumer
      with the name and address of the original creditor, if different from
      the current creditor.


                                        3
 Case 2:19-cv-04401-KM-JBC Document 9 Filed 05/31/19 Page 4 of 7 PageID: 64



15 U.S.C.   §   1692g(a).

      The FDCPA also prohibits the use of false or misleading representations
to collect a debt:

      “A debt collector may not use any false, deceptive, or misleading
      representation or means in connection with the collection of any
      debt.” 15 U.S.C. § 1692e

      “The use of any false representation or deceptive means to collect
      or attempt to collect any debt or to obtain information concerning a
      consumer [is prohibited].” 15 U.S.C. 1692e(10)

Whether a communication is misleading must be assessed from the point of
view of the “least sophisticated debtor.” Brown v. Card Service Center, 464 F.3d
450, 454 (3d Cir. 2006). That hypothetical debtor, however, will be presumed to
possess a “basic level of understanding and willingness to read with care.”
Rosenau v. Unifund Corp., 539 F. 3d 218, 221 (3d Cir. 2008).

       This complaint must be dismissed because the Letter does not violate the
notice provisions of the FDCPA and is not otherwise misleading.

       I do not write on a clean slate here. In Rodriguez v. Northland Group, for
example, Judge Wolfson upheld virtually identical language against a virtually
identical attack.1 No. CV 18-7692 (FLW), 2018 WL 6567705 (D.N.J. Dec. 13,
2018). That plaintiff, like Helinski here, argued that the use of”if” in the



       The notice in Rodriguez read as follows:
      Unless you nodr this office within 30 days after receiving this notice
      that you dispute the validity of this debt, or any portion thereof, this
      office will assume this debt is valid. If you notify this office in writing
      within 30 days after receiving this notice that you dispute the validity of
      this debt, or any portion thereof, this office will obtain verification of the
      debt or obtain a copy of a judgement and mall you a copy of such
      judgment or verification. If you request of this office in writing with 30
      days after receiving this notice this office will provide you with the name
      and address of the original creditor, if different from the current creditor.
Rodriguez, 2018 WL 6567705, at 5. Compare the language in the Letter received by
Helsinki, quoted at pp. 2—3, supra.

                                            4
 Case 2:19-cv-04401-KM-JBC Document 9 Filed 05/31/19 Page 5 of 7 PageID: 65



second sentence implied that the in-writing requirement was optional. No, said
Judge Wolfson; the first and second sentences must be read together.

      [B]y using the word “unless” in the first sentence, the notice
      informs the consumer of the consequences if he or she fails to
      dispute the debt.    .Then, the remainder of the notice provides
                               .   .



      instructions on how to dispute the debt and the effect of disputing
      a debt. Under the least sophisticated debtor standard, the
      consumer is presumed to have read the whole letter           In that
      regard, the consumer would understand that the notification
      mentioned in the second sentence refers to the first; that is, read
      together, unless the debtor disputes the debt in writing, the debt
      would be presumed valid. In fact, nowhere does the notice suggest
      that a debtor may verbally dispute the debt. Rather, the only
      method included in the notice is an in-writing requirement. As
      such, I do not find that by using the word “if’ in the validation
      notice here, a consumer would be confused as to how to dispute
      the debt.

2018 WL 6567705, at *5 (citations omitted). I agree.

      I also note, as did the court in Rodriguez, that the language of this notice
virtually tracks that of the statute, a practice that should ordinarily give a
creditor safe harbor. See 15 U.S.C.     §   1692g(a)(3)—(5), quoted supra.

      The   §   1692g notification analysis is “usually dispositive” of a parallel   §
1692e claim. See Caprio v. Healthcare Revenue Recovery Gip., LLC, 709 F.3d
142, 155 (3d Cir. 2013). Still, it is possible for a creditor to quote the statute
and yet still mislead the consumer by including other language that contradicts
or overshadows the statutory language. In Caprio, the letter had the correct
notice on the back, but on the front stated in bold type that “if you feel you do
not owe this amount, please call us toll free      ...   or write us at the above
address.” Although the validation notice of the in-writing requirement was held
to be proper, this additional “please call” language was held to undermine it.
Id.; see also Wilson v. Quadramed Corp., 225 F.3d 350, 355 (3d Cir. 2000). No
such “overshadowing” language is present here. Although the Letter has an
address for Americollect, followed by a web address and telephone number, the

                                              5
    Case 2:19-cv-04401-KM-JBC Document 9 Filed 05/31/19 Page 6 of 7 PageID: 66



telephone number is not given prominence and the letter does not anywhere
suggest that the debtor telephone Americollect as an alternative means of
disputing the debt. See CapHo, 225 F.3d at 152—53 (drawing similar
distinction).

        Cases from the District of New Jersey reaching the same conclusion with
respect to virtually or actually identical language include the following:
        Bencosme v. Caine & Weiner, No. 2: 18-cv-07990-MCA-MAH (ECF
        20) (D.N.J. March 6, 2019) (not rep’t’d in Westlaw); Portela v.
        Diversified Consultants, Inc., Civ. No. 17-3431 (JMV) 2019 WL
        449198 (D.N.J. Feb. 5, 2019); Hemandez v. Mercantile Adjustment
        Bureau, LLC, No. 13-843, 2013 WL 6178594, 2013 U.S. Dist.
        LEXIS 166836 (D.N.J. Nov. 22, 2013); Max v. Gordon & Weinberg
        P.C., No. 15-2202, 2016 WL 475290, 2016 U.S. Dist. LEXIS 14703
        (D.N.J. Feb. 8, 2016); Riccio v. Sentry Credit, Inc., No. 17-1773,
        2018 WL 638748, 2018 U.S. Dist. LEXIS 15661 (D.N.J. Jan. 31,
        2018); Femilli v. BCA Fin. Servs., No. 17-13177, 2018 WL
        46g3968, 2018 U.S. Dist. LEXIS 168631 (D.N.J. Sep. 28, 2018) ,2
        Cadillo v. Stoneleigh Recovery Assocs., LLC, No. 17-7472, 2017 WL
6550486, 2017 U.S. Dist. LEXIS 210870 (D.N.J. Dec. 21, 2017) is to the
contrary. With respect, I disagree with its reasoning, for the reasons
stated above.3


2     Judge Wolfson cited cases from outside the District of New Jersey reaching the
same conclusion:
      Hiliman v. NCQ Fin. Sys., Inc., No. 13-2128, 2013 WL 5356858, 2013
      U.S. Dist. LEXIS 137221 (E.D. Pa. Sep. 25, 2013); Velezu. Cont’lServ.
      Qrp., No. 17-2372, 2018 WL 1621625, 2018 U.S. Dist. LEXIS 57282
      (M.D. Pa. Apr. 4,2018); Parker u. CMRE Fin. Servs., Inc., No. 07-1302,
      2007 WL 3276322, 2007 U.S. Dist. LEXIS 82272 (S.D. Cal. Nov. 5,
      2007); Sebrow v. NCO Fin. Sys., Inc., No. 08-1725, 2009 WL 2707341,
      2009 U.S. Dist. LEXIS 76582 (E.D.N.Y. Aug. 27, 2009); Borucki u. Vision
      Fin. Corp., No. 13-386, 2013 WL 2477067, 2013 U.S. Dist. LEXIS 80419
      (E.D. Wis. June 7, 2013); Moore v. ingram & Assoc., Inc., 805 F. Supp. 7,
      8-9 (D.S.C. 1992); Aronson v. Commercial Fin. Sews., No. 96-2113, 1997
      WL 1038818, 1997 U.S. Dist. LEXIS 23534 (W.D. Pa. Dec. 22, 1997).
3       Poplin ci. Chase Receivables, Inc., Civ. No. 18-404, cited as contrary authority in
that it denied a motion to dismiss, is actually supportive. Judge Arleo recently
reconsidered and granted summary judgment. Letter order, Civ. No. 18-404 DE 65 at
p. 2 (“Although this Court initially denied Defendant’s Motion to Dismiss, ECF No, 19,
the Court has reconsidered the language of Defendant’s letter and the Third Circuit
                                             6
 Case 2:19-cv-04401-KM-JBC Document 9 Filed 05/31/19 Page 7 of 7 PageID: 67




                                  CONCLUSION

      For the reasons stated above, Americollect’s motion to dismiss the
complaint (DE 7) is GRANTED, without prejudice to the submission within 30
days of a properly supported motion to amend the complaint.




                                              Hon. Kevin McNuity
                                              United States District Judge




precedent and now aees that Defendant’s letter effectively conveys the debtor’s
rights.”).
                                          7
